—In an action to recover damages for personal injuries, Allcity Insurance Company appeals from an order of the Supreme Court, Queens County (Durante, J.), dated October 25, 2000, which denied its motion pursuant to CPLR 5015 (a) (4) to vacate a judgment of the same court, dated June 13, 1994, entered upon the defendant’s failure to appear or answer.
Ordered that the order is affirmed, with costs.
Under the circumstances of this case, the Supreme Court correctly determined that Allcity Insurance Company lacked standing to move to vacate the judgment entered against the defendant upon his failure to appear or answer (see, Schellenberg v Wiemann, 120 AD2d 659, 660; cf, Oppenheimer v Westcott, 47 NY2d 595, 602; Lane v Lane, 175 AD2d 103). O’Brien, J. P., Friedmann, Schmidt and Townes, JJ., concur.